DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on January 06, 2022 have been entered. Claims 22-40 are still pending in this application, with claims 22, 32 and 40 being independent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 23, 25, 28, 29, 31-33, 35, 37, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS ROH et al. (US 20150294647 A1) in view of SADASIVAM et al. (US 20190094941 A1).
Regarding Claim 22, ROH teaches a frame rate adjustment method, comprising (ROH [0013] The display system may further include a display controller configured to adjust a frame rate of the display system according to the pixel clock signal):
obtaining, by a terminal, a computing-access ratio relationship as a first ratio relationship used to reflect a ratio between computing tasks and access tasks that are executed by the terminal (ROH Abst: a fractional divider configured to generate and output a pixel clock signal by dividing an input clock signal by a division ratio of N/M;); input clock signal is computing tasks, output signal is interpreted as access tasks;
obtaining, by the terminal, a first working frequency table corresponding to the first ratio relationship (ROH [0010] The perframe controller may change the values of M and N within a time period while the at least one pulse occurs in the frame synchronization signal and the fractional divider may change a frequency of the pixel clock signal in the time period according to the values of M and N; [0018] The display system may further include a memory configured to store at least one look-up table. The perframe controller may change the values of M and N with reference to one of the at least one look-up table), 
ROH does not but SADASIVAM teaches
wherein the first working frequency table comprises a central processing unit (CPU) performance parameter generated when a double data rate (DDR) synchronous dynamic random access memory (DDR SDRAM) and a CPU work SADASIVAM [0021] a shared resource may comprise a memory component (e.g., a double data rate (DDR) synchronous dynamic random access memory (SDRAM), a GPU, a NOC, a CPU or the like. Each of the share resources may serve or may be used by numerous subsystems of the mobile device; if the power state of the CPU is maintained too high (e.g., via the CPU frequency setting), the CPU performance may be improved, but the battery may drain very quickly, resulting in a poor user experience. As such, it is challenging to determine or set the power state of the shared resource (e.g., CPU) to serve the various subsystems while preserving the mobile device battery; [0031] By way of example only, the features for a CPU may include a current CPU frequency, CPU utilization, a number of instructions, a number of cache (e.g. L2 cache) misses per core. The features for a DDR may include current or selected DDR frequency, instantaneous bandwidth (IB) (an indication of the amount of latency that the bus master is willing to tolerate)/average bandwidth (AB) (is an indication of the average throughput of data transfer that the bus master expects to do with the memory) votes from other subsystems, and DDR read/write data rate), and 
the CPU performance parameter is used to reflect frame processing duration required by the CPU to process one frame of a display image (SADASIVAM [0063] In some aspects, the parameter (e.g., operating parameter such as CPU frequency) may be learned based on a performance metric associated with a workload and power consumption of the mobile device. The 
selecting, by the terminal from the first working frequency table based on the CPU performance parameter, a target CPU-DDR SDRAM working frequency combination that meets preset target frame processing duration (SADASIVAM [0064] in block 706, the method operates the at least one shared resource based on the at least one parameter. As shown, in the example of FIG. 6, the determined frequency(ies) may be supplied to the frequency control component 612 to manage the operating frequency of the shared resource), wherein the target CPU-DDR SDRAM working frequency combination comprises a group of a target CPU working frequency and a target DDR SDRAM working frequency (SADASIVAM [0056] the top ρn values may correspond to model parameters which produce the best (x %) of performance, where performance may include completion time, power consumption, or combination thereof, for instance. In some aspects, an update may be performed for each of the shared resources. Accordingly, at runtime, the power state controller 504 may, for a given workload, compute an operating parameter for each of the shared resources (e.g., CPU and DDR frequencies) based on the features from the subsystems and the model parameters determined using reinforcement learning); and
ROH in view of SADASIVAM further teaches
instructing, by the terminal, the DDR SDRAM to work on the target DDR SDRAM working frequency (ROH [0054] The update rate may be a rate at which a frame buffer is updated, that is, a rate at which the first data DATA1 is updated. The CPU 110 may operate in various modes (e.g., video playback mode and camera preview mode; [0047] 
instructing the CPU to work on the target CPU working frequency (ROH [0055] The PCC 160 generates the pixel clock signal CKout for output to the display controller 150. In an exemplary embodiment, the PCC 160 changes the frequency of the pixel clock signal CKout according to the frame synchronization signal SYNC and the control signal CON).
SADASIVAM discloses a method of operating a shared resource in a mobile device includes extracting a set of features from a plurality of subsystems of the mobile device, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ROH to incorporate the teachings of SADASIVAM, and apply one or more parameter of the shared resource(s) determined based on the extracted set of features from the plurality of subsystems having have very different workloads and different performance specifications, as taught by SADASIVAM into the perframe controller to change the frame rate in a display panel.


Regarding Claim 23, ROH in view of SADASIVAM teaches the method according to claim 22, and further teaches wherein the obtaining, by a terminal, a computing-access ratio relationship as a first ratio relationship comprises:
obtaining, by the terminal from a performance monitor of the CPU, a first parameter used to reflect computing performance of the CPU and a second parameter used to reflect access performance of the DDR SDRAM (ROH [0060] The perframe controller 161a may operate in synchronization with pulses of the frame synchronization signal SYNC. In an exemplary embodiment, the perframe controller 161a counts pulses P1 and P2 of the vertical synchronization signal VSYNC to extract a frame number. In an exemplary embodiment, the perframe controller 161a decides whether to change the frequency of the pixel clock signal CKout according to the control signal CON and transmits a reference request signal REQ1 to the memory 163a. The reference request signal REQ1 may include the frame number, information about whether to increase or decrease the frequency of the pixel clock signal CKout, and a target frequency according to the change in the frequency of the pixel clock signal Ckout; [0071] The memory 163b stores a plurality of LUTs 169b-1 through 169b-k. The LUTs 169b-1 through 169b-k may respectively correspond to a different one of the operation scenarios. For example, when the scenario signal SCN indicates that a first operation scenario is to be used, a first LUT 169b-1 is referenced, when the scenario signal SCN indicates that a second other operation scenario is to be used, a second LUT 169b-2 is 
using, by the terminal, a ratio between the first parameter and the second parameter as the first ratio relationship (ROH [0073] Referring to FIG. 7B, a frequency is divided by a ratio of N/M, and therefore, the interval between pulses can be gradually increased from 16 to 25 ms and the frame rate can be more precisely controlled).

Regarding Claim 25, ROH in view of SADASIVAM teaches the method according to claim 22, and further teaches wherein before the selecting, by the terminal from the first working frequency table based on the CPU performance parameter, a target CPU- DDR SDRAM working frequency combination that meets target frame processing duration, the method further comprises:
detecting, by the terminal, first actual frame processing duration spent by the CPU in processing a current frame of the display image (SADASIVAM [0031] the features for a CPU may include a current CPU frequency, CPU utilization, a number of instructions, a number of cache (e.g. L2 cache) misses per core); and
obtaining, by the terminal, an actual CPU-DDR SDRAM working frequency combination used when the CPU and the DDR SDRAM process the current frame of the display image (SADASIVAM [0031] The features for a DDR may include current or 
Same motivation as Claim 22 applies here.

Regarding Claim 28, ROH in view of SADASIVAM teaches the method according to claim 22, and further teaches further comprising:
selecting, by the terminal from a preset second working frequency table, a target GPU working frequency that meets the target frame processing duration, wherein the second working frequency table comprises a GPU performance parameter generated when a GPU works on different working frequencies, and the GPU performance parameter is used to reflect frame processing duration required by the GPU to process one frame of the display image (ROH [0052] The display controller 150 outputs the frame synchronization signal SYNC and a control signal CON to the PCC 160. In other embodiments, the control signal CON may be generated by another module (e.g., the CPU 110 or the GPU 140) apart from the display controller 150; [0053] The control signal CON may be related with an update rate of the first data DATA1 or the second data DATA2. For example, the control signal CON may indicate the rate at which frames of image data of the first data DATA1 or the second data DATA2 are to be 
instructing, by the terminal, the GPU to work on the target GPU working frequency (ROH [0052] when the first data DATA1 includes still image data, the update rate is low, and therefore, the control signal CON includes a command to decrease a frequency of a pixel clock signal CKout according to the update rate. Alternatively, when the first data DATA1 includes moving image data, the update rate is high, and therefore, the control signal CON includes a command to increase a frequency of the pixel clock signal CKout according to the update rate).

Regarding Claim 29, ROH in view of SADASIVAM teaches the method according to claim 22, and further teaches wherein before the selecting, by the terminal from a preset second working frequency table, a target GPU working frequency that meets the target frame processing duration, the method further comprises:
detecting, by the terminal, second actual frame processing duration spent by the GPU in processing the current frame of the display image (SADASIVAM [0031] the features for a CPU may include a current CPU frequency, CPU utilization, a number of instructions, a number of cache (e.g. L2 cache) misses per core); and
obtaining, by the terminal, an actual GPU working frequency used when the GPU processes the current frame of the display image (SADASIVAM [0031] The features for a DDR may include current or selected DDR frequency, instantaneous bandwidth (IB) (an indication of the amount of latency that the bus master is willing to tolerate)/average bandwidth (AB) (is an indication of the average throughput of data transfer that the bus 
Same motivation as Claim 22 applies here.

Regarding Claim 31, ROH in view of SADASIVAM teaches the method according to claim 28, and further teaches wherein the second working frequency table further comprises power consumption overheads required when the GPU works on different working frequencies (ROH [0053] the control signal CON includes a command to increase a frequency of the pixel clock signal CKout according to the update rate. In an exemplary embodiment, the update rate of moving image data is higher than the update rate of still image data. When there are no changes or small changes (e.g., below a threshold) to an image, the frequency of the pixel clock signal CKout and the frame rate can be decreased to save power.); and
the target GPU working frequency is a GPU working frequency that meets the target frame processing duration and that corresponds to lowest power consumption overheads (ROH [0052] the control signal CON may be generated by another module (e.g., the CPU 110 or the GPU 140) apart from the display controller 150; [0054] The update rate may be a rate at which a frame buffer is updated, that is, a rate at which the first data DATA1 is updated. The CPU 110 may operate in various modes (e.g., video playback mode and camera preview mode) by executing software. When the CPU 110 operates in the video playback mode, as an example, the first data DATA1 is video 

Regarding Claim 32, ROH in view of SADASIVAM teaches a terminal, comprising (ROH [0013] The display system may further include a display controller configured to adjust a frame rate of the display system according to the pixel clock signal):
The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in claim 22; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 33, 35, 37 and 38, ROH in view of SADASIVAM teaches the terminal according to claim 32. The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claims 23, 25, 28 and 29; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 40, ROH in view of SADASIVAM teaches a chip, comprising (ROH [0013] The display system may further include a display controller configured to adjust a frame rate of the display system according to the pixel clock signal):
a central processing unit (CPU) (ROH FIG1.110: CPU); and 
ROH [0084] The inventive concept can also be embodied as computer-readable codes on a computer-readable medium. The computer-readable recording medium is any data storage device that can store data as a program which can be thereafter read by a computer system), the operations including:
The metes and bounds of the limitations of the apparatus claim substantially correspond to the method claim as set forth in claim 22; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Allowable Subject Matter
Claim(s) 24, 26, 27, 30, 34, 36 and 39 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 24, ROH in view of SADASIVAM teaches the method according to claim 23, but does not teach wherein the selecting, by the terminal from the first working frequency table based on the CPU performance parameter, a target CPU-DDR SDRAM working frequency combination that meets target frame processing duration comprises: selecting, by the terminal based on the CPU performance parameter in the first working frequency table, a CPU-DDR SDRAM working frequency 
 Therefore, Claim 24 in the context of Claims 22 and 23 as a whole is allowable.

Regarding Claim 26, ROH in view of SADASIVAM teaches the method according to claim 25, and further teaches wherein the selecting, by the terminal from the first working frequency table based on the CPU performance parameter, a target CPU-DDR SDRAM working frequency combination that meets target frame processing duration comprises:
searching, by the terminal, the first working frequency table for an actual CPU performance parameter corresponding to the actual CPU-DDR SDRAM working frequency combination;
determining, by the terminal in the first working frequency table, a target CPU performance parameter that meets a first preset relationship
ROH in view of SADASIVAM does not teach 
wherein the first preset relationship is represented as follow: the target CPU performance parameter > (the first actual frame processing duration/the target frame processing duration) * the actual CPU performance parameter; and
using, by the terminal, a CPU-DDR SDRAM working frequency combination corresponding to the target CPU performance parameter in the first working frequency table as the target CPU- DDR SDRAM working frequency combination.
Therefore, Claim 26 in the context of Claims 22 and 25 as a whole is allowable.

Regarding Claim 27, ROH in view of SADASIVAM teaches the method according to claim 25, but does not teach wherein the first working frequency table further comprises power consumption overheads required when the DDR SDRAM and the CPU work on different working frequency combinations; and
the target CPU-DDR SDRAM working frequency combination is a CPU-DDR SDRAM working frequency combination that meets the target frame processing duration and that corresponds to lowest power consumption overheads.
Therefore, Claim 27 in the context of Claims 22 and 25 as a whole is allowable.

Regarding Claim 30, ROH in view of SADASIVAM teaches the method according to claim 29, and further teaches wherein the selecting, by the terminal from a preset second working frequency table, a target GPU working frequency that meets the target frame processing duration comprises:
searching, by the terminal, the second working frequency table for an actual GPU performance parameter corresponding to the actual GPU working frequency;
determining, by the terminal in the second working frequency table, a target GPU performance parameter that meets a second preset relationship.
ROH in view of SADASIVAM does not teach 
wherein the second preset relationship is represented as follows: the target GPU performance parameter > (the second actual frame processing duration/the target frame processing duration) * the actual GPU performance parameter; and

Therefore, Claim 30 in the context of Claims 22, 28 and 29 as a whole is allowable.

Regarding Claims 34, ROH in view of SADASIVAM teaches the terminal according to claim 32. Claim 34 in the context of Claim 32 as a whole is allowable for the same reason as Claim 24.

Regarding Claims 36, ROH in view of SADASIVAM teaches the terminal according to claim 35. Claim 36 in the context of Claims 32 and 35 as a whole is allowable for the same reason as Claim 26.

Regarding Claims 39, ROH in view of SADASIVAM teaches the terminal according to claim 38. Claim 39 in the context of Claims 32, 37 and 38 as a whole is allowable for the same reason as Claim 30.


Response to Arguments
Applicant's arguments filed on January 06, 2022, with respect to the 103 rejection have been fully considered but they are not persuasive.

On page 3, Applicant's Remarks, with respect to claim 22, the applicant argues ROH does not teach the recited features 1) and 2). The examiner agree with the first argument. 
However, the applicant further argues SADASIVAM does not disclose the aforementioned features 1) and 2). Examiner respectfully disagrees with the second argument. The subsystems of SADASIVAM is included in a system-on-a-chip (SOC) of a mobile device (see [0025]), and each of these subsystems may request services from shared resource 168 (e.g., a CPU or a memory component). Additionally, multiple tasks may be performed at the same time (see [0029]). In another word, the CPU performance information is directly determined by operation parameters of subsystems; therefore, both the working frequency and the performance information are included in the lookup table. 
In addition, on page 4, Applicant's Remarks, the applicant recited “in SADASIVAM, an operating parameter for each of the shared resources (CPU and DDR frequencies) is calculated independently.” Examiner respectfully disagrees with the third argument. The obtaining combined information does not exclude the process of an independent calculation of each parameter. Furthermore, SADASIVAM does not explicitly disclose that each operating parameter calculation is performed independently.
Regarding above responses, it is respectfully noted that, SADASIVAM teaches the recited features 1) and 2), as claimed.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611